Orders modified so as to provide that plaintiffs shall be precluded from giving evidence as to the vicious character of the dog except with respect to the items contained in the amended bill of particulars, with leave to plaintiffs at any time before trial to serve further bills of particulars as to said allegation of vicious propensities, in which ease plaintiffs may give evidence with respect to the statements contained in such further amended bill of particulars; and as so modified affirmed, with ten dollars costs and disbursements 'to appellants. No opinion. Order to be settled on notice. Present — Scott, Laughlin, Dowling, Smith and Page, JJ.